Case 1:17-cv-03273-TWP-DML Document 252 Filed 01/28/20 Page 1 of 11 PageID #: 2532




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION


   AMERICAN SENIOR COMMUNITIES,                                  )
   L.L.C.,                                                       )
                                                                 )
                    Plaintiff,                                   )
                                                                 )
                    v.                                           ) Case No. 1:17-cv-03273-TWP-DML
                                                                 )
   JAMES BURKHART, et al.,                                       )
                                                                 )
                     Defendants.                                 )
   -------------------------------------------------------------
   BARNES & THORNBURG LLP,                                       )
                                                                 )
                     Interested Party.                           )



                     Order on Motion to Withdraw Appearance and on
                             Motion for Discovery Conference

           On January 23, 2020, the court held a conference with the parties and

   nonparty Barnes & Thornburg LLP to address issues raised by the motion to

   withdraw appearance (Dkt. 243) filed by counsel for defendant James Burkhart and

   the related Burkhart Company Defendants1 and the responses to the motion filed

   by plaintiff American Senior Communities, L.L.C. (“ASC”) and Barnes &

   Thornburg. The court also addressed related issues raised by a motion for discovery

   conference filed by ASC, and thus that motion (Dkt. 249) to hold a conference is



   1      The Burkhart Company Defendants are defendants (1) ACCD LLC d/b/a
   Crusader Healthcare Services III, (2) American Senior Care LLC, (3) JACCD LLC
   d/b/a Crusader IV, (3) 105214 Investments LLC d/b/a Crusader Healthcare Services,
   and (4) 105210 Investments LLC d/b/a Crusader Healthcare Services II.
Case 1:17-cv-03273-TWP-DML Document 252 Filed 01/28/20 Page 2 of 11 PageID #: 2533




   GRANTED. As addressed in this order, the motion to withdraw (Dkt. 243) is

   GRANTED IN PART AND DENIED IN PART; counsel to Mr. Burkart and the

   Burkhart Company Defendants must continue their representation in this case in a

   limited way and for a limited time, as explained below.

          The conference was on the record. ASC appeared by Brian Watson and Kelly

   Warner. Mr. Burkhart and the Burkhart Company Defendants appeared by

   Benjamin Widlanski, Daniel Maland, and Bradley Wombles. Defendant GZ, LLC

   appeared by Darren Craig. Interested party Barnes & Thornburg appeared by

   Donald Lundberg.

                                 The Motion to Withdraw

         Defendant James Burkhart orally told his counsel around December 20,

   2019, that he was terminating their representation of him in this case. See email,

   Dkt. 246-3 at p. 1. Counsel received on January 3, 2020, a letter signed by Mr.

   Burkhart dated December 23, 2019, formally terminating the representation. Dkt.

   243-1. Upon receipt of the letter, counsel immediately filed their motion to

   withdraw. Mr. Burkhart did not completely sever the attorney-client relationship.

   He selectively terminated his lawyers’ representation from this lawsuit only and

   expressly affirmed their continued representation of him “and any entity in which I

   have an ownership interest, in disputes against “Formation Capital, LLC; Eric

   Rothner LLC and any of his entities; Health and Hospital Corporation of Marion

   County; Barnes & Thornburg, LLP; and any other individuals or entities related to

   my conduct while employed by American Senior Communities, LLC.” Further,



                                             2
Case 1:17-cv-03273-TWP-DML Document 252 Filed 01/28/20 Page 3 of 11 PageID #: 2534




   some of the counsel Mr. Burkhart terminated from this case (lawyers at Norris

   Choplin & Schroeder) remain his counsel in his Section 2255 proceeding against the

   government, Case No. 1:18-cv-4013.

         Mr. Burkhart’s oral and written termination of representation came in the

   midst of his lawyers’ work to comply with this court’s November 19, 2019 Order on

   Motion to Quash Amended Subpoena by the James Burkhart Defendants. That

   order required production of certain documents from Barnes & Thornburg’s files to

   ASC. As the Order provides, counsel for Mr. Burkhart, ASC, and Barnes &

   Thornburg were directed to confer and attempt to agree on a protocol and timing for

   review and production of the Barnes & Thornburg documents (hereafter, “BT

   documents”) responsive to ASC’s subpoena. The court stated its expectation that

   because Mr. Burkhart’s counsel is in the best position to identify within the BT

   documents those that are not privileged from the ones for which privileges were

   waived because of production to the government in the Section 2255 case, then Mr.

   Burkhart’s counsel would take the lead role in producing the documents to ASC

   once Barnes & Thornburg identified the universe of responsive documents. All

   counsel, including Mr. Burkhart’s counsel, then reached a working agreement on

   protocol and timing for review and production. They agreed that:

         (1) Barnes & Thornburg would provide to Mr. Burkhart’s counsel two sets of

   documents constituting the universe of the BT documents: (a) all documents it had

   produced in the Section 2255 proceeding (the “Section 2255 Documents”) and (b) all

   other documents gathered by Barnes & Thornburg that were responsive to the ASC



                                             3
Case 1:17-cv-03273-TWP-DML Document 252 Filed 01/28/20 Page 4 of 11 PageID #: 2535




   subpoena but not produced in the Section 2255 proceeding (“Other Responsive

   Documents”);

         (2) Mr. Burkhart’s counsel would review the Section 2255 Documents for

   responsiveness, if necessary, and produce them to ASC2; and

         (3) Mr. Burkhart’s counsel would review the Other Responsive Documents for

   privilege, produce all such documents to ASC for which no privilege is asserted, and

   provide a privilege log for any documents claimed as privileged. See Dkt. 249-5

   (email chain beginning with December 11, 2019 email from Warner) and Dkt. 246-3

   (December 30, 2019 email from Lundberg).

         Barnes & Thornburg’s responsibilities then would be complete upon its

   delivery of the Section 2255 Documents and Other Responsive Documents to Mr.

   Burkhart’s counsel.

         After Barnes & Thornburg had provided a first round of BT documents to Mr.

   Burkhart’s counsel, including apparently all of the Section 2255 Documents, Mr.

   Burkhart’s counsel advised that Mr. Burkhart had terminated their representation

   for this case and they no longer could be involved in reviewing or producing any

   documents or otherwise engaging in legal representation in this case.

         Mr. Burkhart’s counsel’s filing of the motion to withdraw and their decision

   not to take further action after receiving Mr. Burkhart’s termination letter was



   2     All counsel later agreed that it would not be necessary to further review the
   Section 2255 Documents before physical production by Mr. Burkhart’s counsel to
   ASC, and those documents simply could be produced to ASC. Indeed, ASC then
   served a second document request formally seeking all of the Section 2255
   Documents.
                                             4
Case 1:17-cv-03273-TWP-DML Document 252 Filed 01/28/20 Page 5 of 11 PageID #: 2536




   consistent with their professional obligations under Indiana Rule of Professional

   Conduct 1.16(a)(3) and (c).3 These provisions, which are set out in full below,

   require a lawyer to withdraw from representation if he is discharged, but also

   require the lawyer to comply with applicable law for terminating representation,

   including obtaining permission from a tribunal for withdrawal and complying with

   an order of the tribunal to continue the representation, notwithstanding the

   existence of good cause for termination. Rule 1.16(a)(3) and (c) read:

          Rule 1.16. Declining or Terminating Representation

                  (a) Except as stated in paragraph (c), a lawyer shall not represent a
                      client or, where representation has commenced, shall withdraw
                      from the representation of a client if:
                                                 ...
                      (3) the lawyer is discharged.
                                                 ...
                   (c) A lawyer must comply with applicable law requiring notice to or
                   permission of a tribunal when terminating a representation. When
                   ordered to do so by a tribunal, a lawyer shall continue representation
                   notwithstanding good cause for terminating the representation.

   See also Matter of Pitschke, 627 N.E.2d 440 (Ind. 1994) (disciplining lawyer for

   failing to move to withdraw in divorce case after client discharged the lawyer); In re

   Clayton, 778 N.E.2d 404 (Ind. 2002) (lawyer violated Professional Conduct Rule

   1.16(a)(3) when he did not withdraw from representation upon being discharged by

   client); Union Local 1001 v. Laborers’ Int’l Union, 365 F.3d 576, 579 (7th Cir. 2004)

   (“attorney must withdraw from the representation as soon as the client so

   instructs”).



   3     By order of this court, the Rules of Professional Conduct adopted by the
   Indiana Supreme Court govern the conduct of counsel in this court.
                                               5
Case 1:17-cv-03273-TWP-DML Document 252 Filed 01/28/20 Page 6 of 11 PageID #: 2537




         The paragraph (c) exception requiring a lawyer to continue representation

   despite discharge if ordered to do so by a tribunal protects the integrity of the

   judicial system. A court may, in its discretion, order representation to continue if

   reasonably necessary to protect the interests of other parties and the court and to

   ameliorate prejudice to others in the management of a case that would occur if

   withdrawal were permitted. Burns v. General Motors Corp., 2007 WL 4438622 at

   *1 (S.D. Ind. Nov. 30, 2007) (denying motion to withdraw and ordering counsel to

   continue his representation despite his belief in the breakdown of the attorney-

   client relationship); JMB Mfg., Inc. v. Child Craft LLC, 799 F.3d 780, 792-93 (7th

   Cir. 2015) (rather than allowing counsel to withdraw and entering default against

   company defendant on the eve of trial, district court could have required counsel to

   continue to represent the company through trial). As Judge Hamilton explained in

   Burns, “[w]hen an attorney seeks to withdraw from a case and no substitute counsel

   have appeared, the court must consider the interests not only of the counsel but also

   the client, the other parties, and the court. . . . The court has a responsibility to

   mitigate the effects on other parties and the court of any breakdown in what might

   otherwise be a private relationship between plaintiff and his attorney.” Id. at *1-2.

         While Burns and JMB did not involve clients who fired their lawyers, the

   apparent desire of the client to continue to be represented was not a driving factor

   in the decision to require the lawyer to continue representation. Nor was it

   consequential in Burns that the lawyer was confident the client-attorney

   relationship was broken and effective representation was not possible. Instead,



                                               6
Case 1:17-cv-03273-TWP-DML Document 252 Filed 01/28/20 Page 7 of 11 PageID #: 2538




   continued representation was required because trial was imminent and allowing

   withdrawal would delay the trial, impose substantial costs on the other parties, and

   pose challenges for the court in managing the interests of a newly pro se party. See

   Burns, 2007 WL 4438622 at *2.

         Allowing Mr. Burkhart’s lawyers to withdraw without their having completed

   their role in the production of the BT documents would severely prejudice the

   interests of all of the parties to this case, Barnes & Thornburg (a nonparty), and

   this court. Barnes & Thornburg has already completed the tasks for production of

   the BT documents that ASC, Mr. Burkhart, and it had determined (and this court

   now determines) was the appropriate method, protective of all of their interests, for

   compliance with the court’s November 19, 2019 discovery order. The only tasks

   remaining for compliance are ones that fall on Mr. Burkhart, but he is incarcerated.

   It would be extremely difficult, time-consuming, and perhaps practically impossible

   for Mr. Burkhart, as a pro se litigant who is incarcerated,4 now to take on the tasks

   of reviewing the BT documents already sent electronically to his lawyers (thousands

   of pages of documents), determining whether any of the Otherwise Responsive

   Documents (the non-Section 2255 Documents) are privileged, preparing a privilege

   log, and arranging for the physical production of the documents and the privilege

   log on ASC. In other words, if Mr. Burkhart were on his own for completion of the

   tasks required by the November 19 order, significant discovery in this case would be


   4      Mr. Burkhart’s counsel stated at the hearing that Mr. Burkhart has not hired
   new counsel and they have no reason to believe that he intends to hire new counsel
   for this case at any time soon or maybe ever.

                                             7
Case 1:17-cv-03273-TWP-DML Document 252 Filed 01/28/20 Page 8 of 11 PageID #: 2539




   stymied and the fair administration of this litigation for everyone would be

   threatened.

         But if Mr. Burkhart’s lawyers are required to complete the remaining tasks

   for compliance with the November 19 order—and these are lawyers that Mr.

   Burkhart selectively discharged from this litigation case only5—the work can

   be done expeditiously, and the interests of all parties and the court will be

   appropriately protected. The tasks are ones lawyers do routinely and can

   accomplish efficiently. The lawyers understand privilege issues, know privileges

   cannot be asserted unless there is a reasonable legal basis for doing so, and know

   how to prepare a proper privilege log. The tasks should be relatively simple for Mr.

   Burkhart’s lawyers to complete. They can produce the Section 2255 Documents to

   ASC without further review or ado, as the parties earlier addressed as an efficient

   way for that set of the BT documents to be produced, and they are left only with the

   tasks to review the Otherwise Responsive Documents, make privilege

   determinations and assertions (if any), prepare a privilege log, and produce those

   for which no privilege is asserted.

         The court determines that Mr. Burkhart’s lawyers must continue their

   representation of Mr. Burkhart and the Burkhart Company Defendants until they

   have completed the foregoing tasks and any others reasonably necessary to

   accomplish the physical production of the BT documents and any privilege log from




   5      Counsel to Mr. Burkhart and the Burkhart Company Defendants also stated
   that their withdrawal motion is not based on any perceived conflict of interest.
                                              8
Case 1:17-cv-03273-TWP-DML Document 252 Filed 01/28/20 Page 9 of 11 PageID #: 2540




   them to ASC. To the extent any privilege assertions are made among the Otherwise

   Responsive Documents, Mr. Burkhart’s lawyers must (1) retain a set of those

   documents and the privilege log, (2) deliver a set and the privilege log to the

   magistrate judge’s chambers for potential in camera review, and (3) deliver a set

   and the privilege log to Mr. Burkhart himself. The court also determines that the

   scope of the lawyers’ representation is now limited to these matters. Counsel are

   not responsible for representation of Mr. Burkhart or the Burkhart Company

   Defendants as to any other matters that arise during the period they are working

   on these tasks. Once all of these tasks have been completed, Mr. Burkhart’s lawyers

   may file a second motion to withdraw seeking to terminate all further

   responsibilities as counsel to Mr. Burkhart and the Burkhart Company Defendants

   in this case.

          Thus, the motion to withdraw (Dkt. 243) is GRANTED IN PART AND

   DENIED IN PART, as provided above.

          The court also determines that by its delivery to Mr. Burkhart’s counsel of

   the Section 2255 Documents and Otherwise Responsive Documents, Barnes &

   Thornburg has now completed all of its responsibilities for complying with the

   court’s November 19 order.

                                        Other Matters

          1.       During the conference, counsel for ASC moved for an extension of its

   expert disclosure deadline. The court GRANTS that motion. ASC’s expert

   disclosure deadline is extended 30 days from the date that all the BT documents



                                               9
Case 1:17-cv-03273-TWP-DML Document 252 Filed 01/28/20 Page 10 of 11 PageID #: 2541




   (the Section 2255 Documents and Otherwise Responsive Documents) are produced

   to it, along with any privilege log. ASC is ordered to file a status report when that

   occurs.

         2.     All filings by all parties and all orders of the court must now be served

   by mail on James Burkhart and the Burkhart Company Defendants, by mailing

   them to James Burkhart, 15426-028, FPC Montgomery, Montgomery Federal

   Prison Camp, Inmate Mail/Parcels, Maxwell Air Force Base, Montgomery, AL

   36112. The Clerk is directed to update the docket to include this address for Mr.

   Burkhart.

         3.     The court advises Mr. Burkhart that the Burkhart Company

   Defendants must be represented by counsel. As entities, they cannot defend or seek

   relief in this litigation except through a lawyer. The court permits Mr. Burkhart an

   additional amount of time (he discharged counsel over a month ago) to obtain

   substitute counsel for the Burkhart Company Defendants, until February 18,

   2020. The failure of counsel to appear for the Burkhart Company Defendants by

   the deadline will subject the Company Defendants to the entry of default.

         So ORDERED.


         Dated: January 27, 2020                  ____________________________________
                                                     Debra McVicker Lynch
                                                     United States Magistrate Judge
                                                     Southern District of Indiana




                                             10
Case 1:17-cv-03273-TWP-DML Document 252 Filed 01/28/20 Page 11 of 11 PageID #: 2542




   Distribution:
   All ECF-registered counsel of record by email through the court’s ECF system

   Via United States mail:
   JAMES BURKHART
   15426-028
   FPC Montgomery
   MONTGOMERY FEDERAL PRISON CAMP
   Inmate Mail/Parcels
   Maxwell Air Force Base
   Montgomery, AL 36112

   DANIEL BENSON
   15431-028
   FPC Montgomery
   Montgomery B Wing
   MONTGOMERY FEDERAL PRISON CAMP
   Inmate Mail/Parcels
   Maxwell Air Force Base
   Montgomery, AL 36112




                                           11
